 In the Matter Of VANADIUM CORPORATION OF AMERICAandLOCAL No.12067,GAS & BY-PRODUCT CORE&CHEMICAL WORKERS UNION, DIS-TRICT 50, UNITED MINE WORKERS OF AMERICACaseNo. R-1022.-DecidedOctober., 1938Ferro-AlloyManufacturingIndustry-Investigation of Representatives:con-troversyconcerningrepresentation of employees : employer's refusal to grantrecognition tounion-Unit Appropriate for Collective Bargaining:all employees,excluding executives,foremen,inspectors,recorders,watchmen,supervisors, andtechnicaland clerical employees;no controversyasto-Election OrderedMr. Edward D. Flaherty,for the Board.Franchot, Runals, Cohen, Taylor & Rickert,byMr. Thomas G.Rickert,ofNiagaraFalls, N. Y., for the Company.Mr. Victor A. Pascal,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 19, 1938, Local No. 12067, Gas & By-Product Coke &Chemical Workers Union, District 50, UnitedMineWorkers of Amer-ica, herein called the Union, filed with theRegionalDirector for theThird Region (Buffalo, New York) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Vanadium Corporation of America, Niagara Falls, NewYork, herein called the Company, and requestingan investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnJuly 20, 1938, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and ArticleIII, Sec-tion 3, of National Labor Relations Board Rules and Regulations-Series1,as amended, ordered an investigation and authorized theRegionalDirector to conduct it and to provide for an appropriatehearing upon due notice.On August 30, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and the9 N. L. R.B., No. 44.490 DECISIONS AND ORDERS491Union.Pursuant to the notice, a hearing was held on September19, 1938, at Buffalo, New York, before Gustaf B. Erickson, the TrialExaminer duly designated by the Board. The Board and the Com-pany were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYVanadium Corporation of America, a Delaware corporationlicensed to do business in the State of New York, maintains itsprincipal office and place of business in New York City. It ownsand operates a plant at Bridgeville, Pennsylvania, and one, withwhich this proceeding is concerned, at Niagara Falls, New York,herein called the Niagara plant, which is engaged in the productionof ferro-alloys by the electric furnace process.During the periodbetween July 1, 1937, and June 30, 1938, the Niagara plant used inits production operations more than 20,000 tons of raw materials con-sisting principally of chrome ores, quartzite, lime, steel scrap, coke,and coal, approximately 83 per cent of which was secured fromsources outside the State of New York.During the same period, theNiagara plant produced more than 5,000 tons of ferro-alloys, ap-proximately 92 per cent of which was shipped to destinations with-out the State of New York.II.THE ORGANIZATION INVOLVEDLocal No. 12067, Gas & By-Product Coke & Chemical WorkersUnion, District 50, United Mine Workers of America, is a labor organ-ization affiliated with the Committee for Industrial Organization. Itadmits to membership the Company's production, maintenance, andshipping employees, exclusive of foremen, assistant foremen, andclerical, supervisory, and technical employees.III.THE QUESTION CONCERNING REPRESENTATIONIn the early part of July 1937, the Union commenced organizationalactivities among the Company's employees. In a letter dated August23, 1937, the Union requested the Company to meet with its com- 492NATIONAL LABOR RELATIONS BOARDmittee to negotiate a contract.The Union's committee first met withJohn R. Davis, a vice president of the Company, on August 25, 1937,and discussed a proposed contract.Other conferences between Davisand the Union's committee were held on September 7, 17, and October2, 1937, but no agreement was reached.Davis testified that he hadquestioned the Union's majority and had asked the committee forproof of its authority to bargain on behalf of the employees and that,as he had received no such proof, he had recognized the Union as therepresentative of its members only.At the hearing, the Companycontinued to question the Union's claim to represent a majority of itsemployees.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union claimed in its petition that all the Company's employees,except executives, foremen, inspectors, recorders, watchmen, super-visors, and technical and clerical employees, constitute a unit.appro-priate for the purposes of collective bargaining.At the hearing, theCompany stated that it would not contest this unit.We see no reasonfor altering the unit proposed by the Union.We find that all the employees of the Company at its Niagara plant,excluding executives, foremen, inspectors, recorders, watchmen, super-visors, and technical and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe parties stipulated at the hearing that, subject to the Board'sapproval, the determination of representatives should be based uponthe Company's pay roll for the week of August 27, 1938.We shalladopt that eligibility date. DECISIONS AND ORDERS493The August 27, 1938, pay roll which was introduced in evidenceshows that there were 135 employees in the appropriate unit on thatdate, excluding two who were thereafter discharged by the Company.The Union introduced in evidence 190 signed membership cards butwe have been able to identify only 49 cards for employees in the ap-propriate unit on August 27, 1938. It therefore is necessary to holdan election by secret ballot in order to resolve the question concerningrepresentation.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Vanadium Corporation of America, NiagaraFalls, New York, at its Niagara plant, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All the employees of the Company at its Niagara plant, exclud-ing executives, foremen, inspectors, recorders, watchmen, supervisors,and technical and clerical employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Vanadium Corporation of America, Niagara Falls, New York,at its Niagara plant, an election by secret ballot shall be conductedwithin fifteen (15) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations-Series 1, as amended, among all the employees at theNiagara plant whose names appear on the Company's pay roll forAugust 27, 1938, excluding executives, foremen, inspectors, recorders,watchmen, supervisors, and technical and clerical employees and ex-cluding employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Local No.12067, Gas & By-Product Coke & Chemical Workers Union, District50,United Mine Workers of America, for the purposes of collectivebargaining.1